Citation Nr: 0330356	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and diabetes insipidus with kidney tumors.  

2.  Entitlement to service connection for left ankle sprain.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
heart disability with hypertension.

5.  Entitlement to a temporary total rating for 
hospitalization from November 5, 1999 to December 3, 1999 
pursuant to 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel  


INTRODUCTION

The veteran had active military service from March 1966 to 
May 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Roanoke, Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO).  A January 
2000 rating decision denied entitlement to service connection 
for diabetes mellitus and insipidus with secondary kidney 
tumors, entitlement to service connection for left ankle 
sprain, and entitlement to a total evaluation because of 
hospital treatment in excess of 21 days.  A June 2000 rating 
decision denied reopening a claim of entitlement to service 
connection for a heart condition with hypertension.  A 
September 2001 rating decision reopened and denied 
entitlement to service connection for headaches.  


REMAND

In October 2002, under newly amended VA regulations, the 
Board ordered additional development on the issues of 
entitlement to service connection for diabetes mellitus and 
diabetes insipidus with kidney tumors and for left ankle 
sprain and whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for headaches.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  
Because entitlement to a temporary total rating for 
hospitalization was, and still is, inextricably intertwined 
with the issue of entitlement to service connection for 
diabetes mellitus and diabetes insipidus with kidney tumors, 
appellant consideration of the temporary total rating issue 
was deferred pending completion of the additional development 
on the service connection issue.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
Board-developed evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  As 
a result, the VA determined that the development originally 
requested by the Board in October 2002 would have to be 
conducted at regional office (RO) level.  

Accordingly, the case must be remanded to schedule VA 
diabetes and kidney, left ankle, and headaches examinations 
to determine the probability that current diabetes mellitus 
and diabetes insipidus with kidney tumors, left ankle sprain, 
and headaches resulted from events in active service.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  

A remand would also allow the VA to inform the veteran which 
evidence he is to provide, which evidence the VA will attempt 
to obtain for him, and the period of time in which he has to 
respond.  The VA shall notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
VA must inform the veteran that he has a full year to respond 
to VA notices issued pursuant to The Veterans Claims 
Assistance Act of 2000.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

Finally, the issue of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for a heart condition with hypertension must be 
remanded for the RO to issue a statement of the case.  After 
the June 2000 rating decision denied reopening the claim, the 
veteran filed a March 2001 notice of disagreement, which 
placed the issue in appellate status.  As a result, the claim 
must be remanded to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA diabetes 
and kidney, left ankle, and headaches 
examinations.  The headaches examination 
must take place after the diabetes 
examination report has been incorporated 
into the claims folder.  The RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) before the 
examination(s).  

2.  The diabetes and kidney examiner(s) 
should conduct all indicated studies, 
note whether the claims file was reviewed 
prior to the examination(s), and state a 
medical opinion as to: a) the medical 
classification of the veteran's diabetes 
mellitus and diabetes insipidus with 
kidney tumors, if any, and the data for 
classification; b) whether the 
probability is greater than, equal to, or 
less than 50 percent that current 
diabetes mellitus and/or diabetes 
insipidus resulted from an in-service 
event; and c) whether the probability is 
greater than, equal to, or less than 50 
percent that current kidney tumors 
resulted from a service-connected 
disability or an in-service event.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

3.  The left ankle examiner should take 
x-rays of the left ankle, conduct any 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's left ankle disability, if 
any, and the data for classification; and 
b) whether the probability is greater 
than, equal to, or less than 50 percent 
that a current left ankle disability 
resulted from service-connected fractured 
fifth metatarsal of the left foot, a left 
ankle sprain in July 1966, or any other 
in-service event.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

4.  After completion of Step #2, the 
headaches examiner should conduct any 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's headaches, if any, and the 
data for classification; b) whether the 
probability is greater than, equal to, or 
less than 50 percent that current 
headaches resulted from service-connected 
sickle cell disease with history of 
autosplenectomy, service-connected 
thyromegaly, severe frontal headaches in 
September 1966 while en route to Germany; 
or any other in-service event; and 
c) whether the probability is greater 
than, equal to, or less than 50 percent 
that current headaches resulted from 
diabetes mellitus.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for diabetes mellitus 
and diabetes insipidus with kidney 
tumors, entitlement to service connection 
for left ankle sprain, whether new and 
material evidence has been presented to 
reopen the claim of entitlement to 
service connection for headaches, and 
entitlement to a temporary total rating 
for hospitalization from November 5, 1999 
to December 3, 1999 pursuant to 38 C.F.R. 
§ 4.29 based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  

If the claims remain in denied status, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The 
veteran and his representative, if any, 
should be provided with a statement of 
the case regarding whether new and 
material evidence has been presented to 
reopen the claim of entitlement to 
service connection for a heart disability 
with hypertension.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

7.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


